Citation Nr: 1202855	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-48 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.  The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.    

The Veteran submitted additional evidence and a waiver of RO review that were both received in October 2011.


FINDING OF FACT

The positive evidence is in a state of equipoise on the question of whether the Veteran has PTSD medically attributed to a corroborated in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for acquired psychiatric disability, to include PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

On a claim received in August 2008, the Veteran mentioned that he served in Vietnam in airborne artillery.  One of the stressors occurred when his unit was trying to retrieve previously placed equipment on a hill that caught fire.  He stated that they were trapped and surrounded by North Vietnamese Regulars who were located at the base of the hill.  Upon reaching the bottom of the hill, there were met with an 8 to 9 hour firefight.  The Veteran elaborated about the incident at the September 2011 hearing before the Board at the RO.  When asked at the September 2011 hearing before the Board at the RO if the Veteran was in actual fear of his life as a result of hostile interactions, the Veteran responded, "Absolutely."

On another statement received in September 2008, the Veteran mentioned several other stressors.  One included firing at a single intruder that tossed several satchel charges in the bunker (occupied by the Veteran) causing the roof to cave in.  Later, there was friendly fire that hit his bunker.

The Veteran's DD 214 reveals that he was in artillery, and his military personnel records show that he was stationed in Vietnam from August 1966 to August 1967.

In an August 2008 statement, S.R.H., Ph.D. of the VA stated that the Veteran fully and unequivocally meets the DSM-IV diagnostic criteria for PTSD and that the causal relationship between current symptomatology and his traumatic exposure in Vietnam clearly appears more likely than not.

The Veteran was afforded a VA examination in December 2008.  After interviewing and examining the Veteran, the VA examiner found that there was no diagnosis.  The VA examiner explained that based on the DSM-IV guidelines, review of the Veteran's claims file, and the current examination, there was no diagnosis of PTSD that conformed to DSM-IV guidelines.  He noted that previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guides applied and were therefore not applicable to the current examination.  Due to other results of objective testing, it was not clear to the VA examiner whether the Veteran experienced any mental disorder.  The examiner further commented on certain test results which suggested the deliberate or intentional feigning of symptoms. 

However, in an October 2011 letter, Dr. S.R.H. stated that he had treated the Veteran for PTSD since April 2008.  He stated that while the Veteran initially began experiencing subclinical symptoms in 1967, his symptoms became more severe after leaving the world of work (no more avoidance through excessive work), eventually reaching the point of clinical significance in 2008.  He noted that the Veteran was diagnosed with PTSD via a clinical interview as well as psychological testing, meeting the DSM-IV criteria for clusters B (Re-experiencing), C (Avoidance) and D (Hyperarousal).  He noted that the Veteran detailed several traumatic events from Vietnam (sufficient to meet Criterion A) that are indubitably associated with a sense of fear, horror and helplessness.  Dr. S.R.H. added that a thorough review of the medical records "does not reveal any pre-military or post-military events that could potentially contributed to his current presentation; specifically, the handling of corpses is an identified risk factor for the development of PTSD, and his military-related traumas include handling the corpses of our American military."  Dr. S.R.H. concluded that it is more likely than not that PTSD is caused by the various circumstances and events experienced while serving in the military.

The Board notes at this point that the RO has already conceded inservice stressors.  Moreover, at the Board hearing the Veteran testified that there were times in Vietnam when he was in fear of his life due to enemy attacks.  It appears that the only question is whether the Veteran actually suffers from PTSD due to an inservice stressor.  As noted above, two VA examiners (both identified as psychologists) have offered conflicting findings regarding a diagnosis of PTSD.  Both examiners have reported that their conclusions were based on psychological testing. 

The Board is somewhat troubled by the December 2008 examiner's comment regarding the deliberate feigning of symptoms.  However, counseling records as well as the reports from Dr. S.R.H. do not appear to document any concerns in this regard.  This is significant since the counseling records as well as the reports from Dr. S.R.H. appear to document a number of sessions and it would be expected that any suspicions regarding the Veteran's feigning of symptoms would have been detected give the number of sessions.   


The Board is thus presented with conflicting medical opinions.  Although the December 2008 VA examination report appears complete and is supported by a rationale, Dr. S.R.H.'s findings are based on review of records and a number of sessions with the Veteran.  The Board is unable to find a reason to attribute more weight to one than the other.  Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a finding that the Veteran suffers from PTSD.  The medical evidence is at least in a state of equipoise regarding the diagnosis.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran does have PTSD related to inservice stressors.  Service connection is warranted.  See 38  U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in September 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for PTSD is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


